 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for CARRIE ALAINE MARKIS
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:19-CR-0062 JAM
                      Plaintiff,       )
12                                     ) STIPULATION CONTINUING STATUS
                                       ) CONFERENCE AND EXCLUDABLE TIME;
13
           v.                          ) PERIODS UNDER SPEEDY TRIAL ACT;
14                                     ) FINDINGS AND ORDER
                                       )
15
     CARRIE ALAINE MARKIS, and         ) Date: August 27, 2019
16   ANDREA MICHELLE JORDAN            ) Time: 9:00 a.m.
                                       ) Court: Hon. John A. Mendez
17
                      Defendants.      )
18   __________________________________)

19                                      STIPULATION
20
       1. By previous order, this matter was set for status on June 18, 2019.
21
       2. By this stipulation, defendants now move to continue the status conference until
22

23        August 27, 2019 at 9:15 a.m., and to exclude time between June 18, 2019 and
24        August 27, 2019, under Local Code T4.
25
       3. The parties agree and stipulate, and request that the Court find the following:
26

27
              a. Counsel for Ms. Markis was just appointed on June 7, 2019 and has not had

28               a chance to review the discovery or meet with the client in person yet.


                                               -1-
 1   b. Counsel for defendants desire additional time to review and copy discovery,
 2
        consult with their clients and discuss the discovery with them.
 3
     c. Counsel for defendants are also finishing investigation and compilation of
 4

 5      mitigation materials relevant to possible resolution in this matter.
 6
     d. Counsel are requesting a continuance to finish researching legal issues,
 7
        investigation and discussions with clients regarding possible defenses. In
 8

 9      addition, counsel are continuing ongoing discussions with the government

10      about possible resolutions in this case.
11
     e. Counsel for defendants believe that the failure to grant the above-requested
12

13
        continuance would deny counsel the reasonable time necessary for effective

14      preparation, taking into account the exercise of due diligence.
15
     f. The government does not object to the continuance.
16
     g. Based upon the above-stated facts, the ends of justice served by continuing
17

18      the case as requested outweigh the interest of the public and the defendant
19      in a trial within the original date prescribed by the Speedy Trial Act.
20
     h. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
21

22
        3161, et seq., within which trial must commence, the time period of June

23      18, 2019, to August 27, 2019, inclusive, is deemed excludable pursuant to
24
        18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
25
        continuance granted by the Court at defendants’ request on the basis of the
26

27      Court’s finding that the ends of justice served by taking such action
28
        outweigh the best interest of the public and the defendant in a speedy trial.


                                      -2-
 1      4. Nothing in this stipulation and order shall preclude a finding that other provision
 2
           of the Speedy Trial Act dictate that additional time periods are excludable from the
 3
           period within which a trial must commence.
 4

 5   IT IS SO STIPULATED.
 6

 7
     Dated: June 13, 2019                             Respectfully submitted,
 8
                                                      /s/ Paul Hemesath
 9
                                                      PAUL HEMESATH
10                                                    Assistant U.S. Attorney
11   Dated: June 13, 2019                             /s/ Kelly Babineau
12                                                    KELLY BABINEAU
                                                      Attorney for Carrie Alaine Markis
13

14
     Dated: June 13, 2019                             /s/ Todd Leras
                                                      TODD LERAS
15                                                    Attorney for Andrea Michelle Jordan
16
                                    FINDINGS AND ORDER
17

18
           IT IS SO FOUND AND ORDERED this 14th day of June, 2019.
19

20
                                ___/s/ John A. Mendez_____________________
21                              THE HONORABLE JOHN A. MENDEZ
                                UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28




                                                -3-
